Citation Nr: 0113935	
Decision Date: 05/17/01    Archive Date: 05/23/01	

DOCKET NO.  00-20 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from November 1955 to 
August 1958.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2000 by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that, in a decision of February 1999, the 
Board denied an appeal by the veteran and found that new and 
material evidence had not been submitted to reopen a claim of 
service connection for bronchitis; the veteran did not appeal 
the Board's decision to the United States Court of Appeals 
for Veterans Claims.  In July 2000, the veteran submitted 
additional evidence in an attempt to reopen the claim; the RO 
found that the additional evidence was not new and material, 
and the current appeal ensued.


FINDINGS OF FACT

1.  A rating decision in November 1958 denied entitlement to 
service connection for acute bronchitis.

2.  A decision of the Board in February 1999 found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for bronchitis.

3.  Additional evidence submitted since February 1999 is not 
new and is not so significant that it must be considered in 
order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  A decision of the Board in February 1999, finding that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for bronchitis, is 
final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2000).

2.  Additional evidence submitted since February 1999 is not 
new and material, and the veteran's claim for service 
connection for bronchitis is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides the VA 
shall make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under  a law administered by VA.  The 
VCAA does not, by its terms, impose on VA a duty to assist 
the claimant who is attempting to reopen a service connection 
claim by meeting the burden of submitting new and material 
evidence.  In any event, in the instant case, the appellant 
has not identified any additional evidence which has 
requested VA to assist him in obtaining.  For that reason, 
the Board finds that the RO complied with any requirement 
which the VCAA might have imposed in this case, and the Board 
will proceed to decide the current appeal.  See Veterans 
Claims Assistance Act of 2000 (VCAA) Pub. L. No. 106-475 
§ 3(a), 114 Stat. 2096 (2000).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2000).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000).

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

When a veteran seeks to a reopen a final decision based on 
new and material evidence, a sequential analysis must be 
applied.  See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first 
step is to determine whether new and material evidence has 
been received under 38 C.F.R. § 3.156(a).  Then, the merits 
of the claim may be evaluated, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been met.

The evidence of record at the time of the Board's February 
1999 decision will be summarized below.

The veteran's service medical records included an October 
1955 enlistment examination, which noted a normal clinical 
examination of the lungs and chest and a negative chest X-
ray.  In September 1956, the veteran sought treatment for a 
productive cough, which he had had for two weeks; he was 
hospitalized for several days; a chest X-ray was negative; 
the diagnosis was acute bronchitis.

The service medical records also revealed that the veteran 
was treated twice in 1957 for colds.  In August 1957, he 
complained of catarrh.  He stated that he had ear, nose, and 
throat trouble, chronic or frequent colds, and a chronic 
cough.  A chest X-ray was normal, as was clinical examination 
of the lungs and chest.

In July 1958, the veteran underwent a medical board 
examination and an extensive work-up in connection with a 
diagnosis of Thalassemia minor.  Chest X-rays were 
consistently normal, as was a clinical evaluation of the 
lungs and chest.

At an examination for separation in August 1958, a chest 
X-ray was normal, as was clinical examination of the lungs 
and chest.  The veteran denied having ear, nose, or throat 
trouble, chronic or frequent colds, or a chronic cough.

At a September 1958 examination, bronchitis was not found.

VA treatment records dated in 1975 and 1976 noted that the 
veteran had a dry cough in October 1975.  Another record from 
that period of time noted occasional wheezes, and the veteran 
was hospitalized in February 1976 for an exacerbation of 
Thalassemia minor due to an upper respiratory tract 
infection.

In connection with a claim for benefits which he filed in 
April 1988, the veteran submitted private treatment records 
dated in 1959 from a private hospital, which revealed 
treatment for Thalassemia minor.  A chest X-ray in September 
1959 showed findings compatible with aspiration pneumonia.  

VA treatment records dated from 1967 to 1988 showed a chronic 
or subacute upper respiratory infection in July 1972.  An 
August 1976 record noted chronic lung disease and that the 
veteran was a heavy smoker.

In a statement to the RO dated in March 1977, the veteran 
said that he had been frequently hospitalized for bronchitis 
or pneumonia, which began to happen to him while he was in 
the Army; about nine months after leaving service, he was 
operated on for his gallbladder and that same day got 
pneumonia; he was treated at a private hospital in Miami in 
1959 and since then he had continued suffering from similar 
problems.

In a 1978 record, the veteran complained of shortness of 
breath, which he associated with his military service.  It 
was noted that the veteran had smoked two packs of cigarettes 
per day for 15 years.  The assessment was probably 
bronchitis.

Records in the 1980s noted chronic respiratory infections and 
bronchitis, periodically.

In September 1993, a private physician reported that the 
veteran had bronchitis at that time and that he had treated 
the veteran for bronchitis on several occasions.

VA treatment records dated from 1989 to 1997 showed diagnoses 
of chronic bronchitis and hospitalization in June 1995 for 
acute bronchitis.

In a statement received at the RO in June 1994, the veteran 
said, "I am claiming S/C for a blood disorder and upper 
respiratory condition (bronchitis and/or bronquial [sic] 
asthma) which were incurred in service and within one year 
after my discharge from service at Jackson Memorial Hospital, 
Miami, Fla."

The additional evidence submitted by the veteran since 
February 1999 consists of a handwritten statement by a 
private physician in July 2000, which reads as follows:

The patient...is a 69 y/o male with 
diagnoses of chronic bronchitis, 
ancylostomiasis (parasitic infestation), 
and Thalassemia minor; all of these 
during his service time.  The patient 
since then refers having suffered 
multiple, recurrent episodes of 
respiratory problems and is chronically 
ill.  There is a chronic anemia, giving 
him further problems, even requiring 
blood transfusions.  It seems more than 
simply Thalassemia minor, which is not 
supposed to give some complications.

The patient is chronically ill, his 
conditions all started during his service 
time and so were manifested at that time.  
He won't have been accepted or recruited 
as a military if any of these were 
previously present.  So it is most 
probably that his conditions were 
developed as a consequence of lifestyle 
and exposure during service.

With regard to the physician's statement, the Board notes, 
first, that the physician did not indicate that she reviewed 
the veteran's service medical records or any of the 
postservice medical records which were contained in his 
claims file in February 1999, at the time of the Board's 
prior decision.  Her statement thus appears to have been 
based solely on a history provided by the veteran.  To the 
extent that the physician's statement asserts that the 
veteran has had continuous symptoms of bronchitis since an 
episode and or episodes of bronchitis while he was on active 
duty, the statement merely reiterates a factual account by 
the veteran which was rejected by the prior final denials of 
his claim.  A bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), citing Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board 
finds that the physician's statement in this case is not 
"new," because it is cumulative and redundant of the 
veteran's prior statements.

Because the additional evidence submitted is not new, the 
Board concludes that the veteran has not submitted new and 
material evidence, and his claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a).




ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for bronchitis, 
the appeal is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

